DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 03/22/2021 has been received and considered. Claims 1, 3-15, and 17-24 are currently pending. Claims 1, 3-7, 15, and 17-24 were non-elected and were withdrawn from further consideration and are rejoined. Claims 1, 3-15, and 17-24 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/22/2021 has been entered.

Election/Restrictions
Claims 1, 3-7, 15, and 17-24, non-elected and withdrawn from further consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/10/2020 is hereby withdrawn. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Michael R. Reinemann on 4/27/2021. 
Please amend the claims as follows:
Claim 20 line 3, the term “the” before “continuous” has been replaced with the term --a--.
Examiner notes that claim 20 has been amended to overcome 112 issues. 
 
Allowable Subject Matter
Claims are 1, 3-15, and 17-24 allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Michael C. Harke, U.S. Pre–Grant publication 20100063786, discloses "[0011] If a discrete-time control system comprises one of the simulations 4 in the simulation system 2, then there is an additional constraint in selecting the sample rate. In this case, the communication rate between the simulation 4 with a discrete-time controller model and the simulations 4 that represent the remaining models in the simulation system 2 should be an integer multiple of the selected discrete-time sample rate. For example, if the co-simulation interface 8 interfaces a simulation 4 with a continuous time domain model with another simulation 4 with a discrete-time controller model that has a sample rate of 10 kHz, then the communication rate should be the same as the sampling rate or an integer multiple thereof",
and Sung-Jun Lee, U.S. Pre–Grant publication 20100093301, discloses "[0061]… in the heterodyne architecture using the analog discrete-time signal processing at the IF stage, the burden of SRC implementation in the digital signal processor can be removed by making the ADC rate after the discrete-time signal processing be the integer multiple of the sample rate specified in the communication specification",
none of these references taken either alone or in combination and with the prior art of record disclose

in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the Specification objections, Applicant's arguments have been considered. Applicant argues, (see page 10, 3rd paragraph): 
‘… Specification complies with the statutory requirements set forth in 35 U.S.C. § 112…’
Regarding the rejections under 103, the rejections are rendered moot by the amendment.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		4/26/21Primary Examiner, Art Unit 2127